DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the Preliminary Amendment filed on October 16, 2020.  Accordingly, claims 1-15 are currently pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 17, 2020 is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because it uses the form and legal phraseology often used in patent claims such as “comprises” in line 3.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 16 is objected to because of the following informalities:  this claim is missing, so it is not clear if this claim was inadvertently not listed or it was cancelled.  For the examining purposes, claim 16 is considered as being cancelled since in the Preliminary Amendment filed on October 16, 2020, the applicants state in the Amendments to the Claims that “This listing of claims will replace all prior versions, and listings, of claims in the application”.  Even if claim 16 were cancelled, it should have still listed with a status of cancellation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
There are two separate requirements set forth in the second paragraph of 35 U.S.C. 112:
(A)    the claims must set forth the subject matter that applicants regard as their invention; and
(B)    the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With regard to claims 1 and 13, these claims recite ambiguous limitations, such as “according to the invention” and “according to the application”, so it is not clear to a hypothetical person possessing the ordinary level of skill in the pertinent art the metes and bounds of the claimed subject matter.
With regard to claims 13 and 14, this claim recites features as optional (“can be selected” and “may provide”, respectively), which raise doubts about the metes and bounds of the claimed subject matter.
With regard to claims 2-12, 14 and 15, these claims are rejected at least by virtue of their dependencies directly or indirectly from the base claim.
The essential purpose of patent examination is to determine whether or not the claims are precise, clear, correct, and unambiguous to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. Therefore, the uncertainties of claim scope should be removed as much as possible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yakymyshyn et al. (US 2006/0012382 A1).
Yakymyshyn et al. teaches a modular voltage sensor comprising:
[AltContent: arrow][AltContent: textbox (Second connector (Upper part))][AltContent: arrow][AltContent: textbox (First connector (Upper part))]
    PNG
    media_image1.png
    727
    330
    media_image1.png
    Greyscale



With regard to claim 2, two or more discrete impedance elements (FIG. 1, impedances 7) that are electrically connected in series as to be operable as a voltage divider for sensing a 
With regard to claim 3, a printed circuit board (FIG. 2 in view of FIG. 1, electronic circuitry) carrying the at least one discrete impedance element (FIG. 1, impedances 7 of the impedance strings 5) (Paragraphs: [0027] and [0030]).
With regard to claim 4, an encapsulation body (FIG. 1, insulation material 9), in which the at least one discrete impedance element (FIG. 1, impedances 7) as well as the first and the second connector (FIG. 1, upper part of the top connector and upper part of the bottom connector of modular sections 1) are encapsulated such that the first and the second connector (FIG. 1, upper part of the top connector and upper part of the bottom connector of modular sections 1) are accessible from the outside of the module (FIG. 1, modular sections 1) (Paragraphs: [0022], [0025],  [0028] and [0032]).
With regard to claim 5, an additional housing (FIG. 1, insulating housing 10) enclosing the encapsulation body (FIG. 1, insulation material 9) such that the first and the second connector (FIG. 1, upper part of the top connector and upper part of the bottom connector of modular sections 1) (5, 6) are accessible from the outside of the module (FIG. 1, modular sections 1) (Paragraphs: [0022], [0025],  [0028] and [0032]).
With regard to claim 6, the additional housing (FIG. 1, insulating housing 10) and/or the encapsulation body (FIG. 1, insulation material 9) comprises the mechanical fixing means (FIG. 1, mounting hardware 6) for fixing the module (FIG. 1, modular sections 1) to a high or medium voltage power conductor (FIG. 1, modular high voltage arm) (Paragraphs: [0022] and [0028]).

With regard to claim 9, the discrete impedance elements (FIG. 1, impedances 7) comprise one or more resistors, and/or one or more capacitors, and/or one or more inductances (Paragraph: [0025]).
With regard to claim 10, the discrete impedance elements (FIG. 1, impedances 7) are arranged in the module (FIG. 1, modular sections 1) as a straight chain or as a z-shaped chain (FIG. 1).
With regard to claim 11, the two modules (FIG. 1, modular sections 1) are mechanically and electrically connected with each other such that their discrete impedance elements (FIG. 1, impedances 7) are electrically connected in series as to be operable as a voltage divider for sensing a voltage of an inner conductor (FIG. 1, low voltage impedance element 2) of the high or medium voltage power conductor (FIG. 1, modular high voltage arm).
With regard to claim 12, a system (FIG. 1, modular voltage sensor) for building a voltage divider for sensing a voltage of an inner conductor (FIG. 1, low voltage impedance element 2) of a high or medium voltage power conductor (FIG. 1, modular high voltage arm), the system (FIG. 1, modular voltage sensor) comprising: at least one module (FIG. 1, modular sections 1) for building a voltage divider for sensing a voltage of a high or medium voltage power conductor (FIG. 1, modular high voltage arm) according to the claim 1, at least one high or medium voltage end module (FIG. 1, top modular section 1) providing an electrical connection from one of the first or second connectors (FIG. 1, upper part of the top connector or upper part of the bottom connector of modular sections 1) of the module (FIG. 1, top modular section 1) and the high or 
With regard to claim 13, the number of modules (FIG. 1, modular sections 1) for building a voltage divider for sensing a voltage of a high or medium voltage power conductor (FIG. 1, modular high voltage arm) according to claim 1 (FIG. 1).
With regard to claim 14, the low voltage end module (FIG. 1, bottom modular section 1) may provide an electrical connection to earth potential and at least one signal output (Paragraphs: [0022], [0025],  [0028] and [0032]).
With regard to claim 15, a high or medium voltage grid (a high-voltage power transmission line of power utility systems) (Paragraphs: [0003] and [0034]) with a high or medium voltage power conductor (FIG. 1, modular high voltage arm) comprising at least one module (FIG. 1, modular sections 1) for building a divider for sensing a voltage according to claim 1 (FIG. 1) (Paragraphs: [0022], [0025],  [0028] and [0032]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar devices.
Morgenstern et al. (US 9,105,954 B2) teaches a broadband directional coupler.
Weichold (US 2020/0278382 A1) teaches a voltage divider assembly.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571) 272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/            Primary Examiner, Art Unit 2858